UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4714



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAMION MCCASKILL,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00471-TLW-AL)


Submitted:   April 30, 2007                 Decided:   July 12, 2007


Before WILLIAMS, Chief Judge, and MOTZ and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas G. Nessler, Jr., Surfside Beach, South          Carolina, for
Appellant.    Jonathan Scott Gasser, Assistant         United States
Attorney, Columbia, South Carolina, Arthur Bradley     Parham, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South         Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damion McCaskill appeals his sentence to 180 months in

prison and seven years of supervised release after pleading guilty

to one count of conspiracy to distribute fifty grams or more of

cocaine base and a quantity of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), 846 (2000), and one count

of possession of a firearm in furtherance of a drug trafficking

crime,   in    violation    of   18    U.S.C.   §§    2,   924(c)(1)(A)   (2000).

McCaskill’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting, in his opinion, there

are no meritorious grounds for appeal but raising the issues of

whether the district court complied with Fed. R. Crim. P. 11 in

taking   McCaskill’s       guilty     plea   and     whether   his   sentence   is

reasonable.      The Government has not filed an answering brief.

McCaskill was advised of his right to file a pro se supplemental

brief but has not done so.            We affirm.

              Appellate counsel first questions whether the district

court complied with Fed. R. Crim. P. 11 in accepting McCaskill’s

guilty plea, but he alleges no error by the district court and

concludes the court fully complied with the rule.               Since McCaskill

did not move in the district court to withdraw his guilty plea, we

review any challenge to the adequacy of the Rule 11 hearing for

plain error.      United States v. Martinez, 277 F.3d 517, 525 (4th




                                        - 2 -
Cir. 2002).   We have reviewed the record and find no plain error in

the district court’s acceptance of McCaskill’s guilty plea.

          Appellate counsel next questions whether McCaskill’s

sentence is reasonable, but he alleges no error by the district

court and concludes the sentence is “clearly reasonable.”    We will

affirm a sentence imposed by the district court as long as it is

within the statutorily prescribed range and reasonable.       United

States v. Hughes, 401 F.3d 540 (4th Cir. 2005).    A sentence may be

unreasonable for both substantive and procedural reasons.    United

States v. Moreland, 437 F.3d 424, 434 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006).   An error of law or fact can render a sentence

unreasonable.    United States v. Green, 436 F.3d 449, 456 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).

          In sentencing a defendant, the district court must:

(1) properly calculate the guideline range; (2) determine whether

a sentence within that range serves the factors under 18 U.S.C.

§ 3553(a) (2000); (3) implement mandatory statutory limitations;

and (4) explain its reasons for selecting the sentence.      Id. at

455-56.   In considering whether the sentence is unreasonable, we

review the district court’s factual findings for clear error and

its legal conclusions de novo.    United States v. Hampton, 441 F.3d

284, 287 (4th Cir. 2006).      Issues that are not raised in the

district court are reviewed for plain error.    Hughes, 401 F.3d at

547.


                                 - 3 -
            We have reviewed the record and conclude McCaskill’s

sentence is reasonable.        McCaskill admitted he had at least one

prior conviction for a felony drug offense, subjecting him to the

mandatory   minimum   sentence    of   twenty   years   in    prison   on   the

conspiracy count pursuant to 21 U.S.C. § 841(b)(1)(A) (2000).               The

Government filed an information under 21 U.S.C. § 851(a)(1) (2000)

stating the prior convictions to be relied upon, and in accordance

with the parties’ plea agreement, only relied on one of them at

sentencing.    McCaskill affirmed the conviction and understood he

could not later attack his sentence by challenging the conviction.

            By virtue of his guilty plea, McCaskill was subject to a

mandatory consecutive sixty-month term on the firearm possession

count pursuant to 18 U.S.C. § 924(c) (2000); U.S. Sentencing

Guidelines Manual (“USSG”) § 2K2.4(b) (2004).           Because his initial

guideline   range   on   the   conspiracy   count   was      lower   than   the

mandatory statutory minimum, the court determined his guideline

sentence became 240 months and his aggregate guideline sentence was

300 months. The parties agreed with the court’s calculations. The

district court implemented mandatory statutory limitations and

properly determined McCaskill’s guideline sentence.

            In accordance with the plea agreement, the Government

moved for a downward departure based on substantial assistance,

representing that McCaskill’s early cooperation was extensive and

valuable.   Based on the Government’s representations, the district


                                   - 4 -
court found McCaskill’s cooperation to be substantial and granted

a four-level downward departure pursuant to 18 U.S.C. § 3553(e)

(2000); USSG § 5K1.1.        After the departure, the district court

found McCaskill’s aggregate guideline range was 168 to 210 months,

and the parties stated they had no objection.                   As to where he

should be sentenced, McCaskill argued he was a young man with a

relatively minor criminal history, notwithstanding his two prior

felony drug offenses, and he had done everything he could to

cooperate with authorities.        The district court sentenced him to a

120-month prison sentence on the conspiracy count and a consecutive

sixty-month term on the firearm count.             In sentencing him, the

district court noted it had considered the advisory guidelines and

the factors under 18 U.S.C. § 3553(a) (2000).             The court explained

its reasons for selecting the sentence, including McCaskill’s

cooperation and his prior criminal record.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.                This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave    to    withdraw   from




                                    - 5 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 6 -